662 S.E.2d 788 (2008)
PERRYMAN, et al.
v.
DJAJADI.
No. A08A0200.
Court of Appeals of Georgia.
May 28, 2008.
Mosley & Evans, Andrew T. Mosley II, Lawrenceville, for appellants.
James F. Steckbauer, for appellee.
BERNES, Judge.
Appellee Maristella Janny Djajadi brought this action for breach of contract and fraud against appellants William L. Perryman and Indrawati Perryman d/b/a WIP-America, LLC. Following a bench trial, the trial court entered a money judgment in favor of appellee and denied appellants' motion for new trial. On appeal, appellants contend that the trial court erred in granting a continuance to appellee; in failing to give them proper notice of the bench trial; and in declining to grant them a new trial based on newly discovered evidence.
Notably, no transcripts of any of the proceedings are contained in the record. Indeed, appellants specifically stated in their amended notice of appeal that "[t]ranscripts of evidence and proceedings will not be filed for inclusion in the record on appeal." Given the absence of the transcripts from the record, we must presume that the rulings of the trial court were correct. See Anthony v. U.S. Bank Nat. Assn., 284 Ga.App. 765, 766, 645 S.E.2d 12 (2007); Waits v. Waits, 280 Ga.App. 734, 736, 634 S.E.2d 799 (2006). Accordingly, appellants have failed to carry their burden of proving any error by the trial court; therefore, we affirm. See Portee v. State, 277 Ga.App. 536, 539(5), 627 S.E.2d 63 (2006); Hibbard v. P.G.A., Inc., 251 Ga.App. 68, 72(2), 553 S.E.2d 371 (2001); Clifton v. Gillis, 195 Ga.App. 712, 713-714(1), (2), 394 S.E.2d 582 (1990).
Judgment affirmed.
RUFFIN, P.J., and ANDREWS, J., concur.